Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 30, 2017                                                                                        Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  154437(65)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
  BRUCE MILLAR,                                                                                           Kurtis T. Wilder,
                                                                                                                      Justices
           Plaintiff-Appellant,
                                                                    SC: 154437
  v                                                                 COA: 326544
                                                                    Lapeer CC: 14-047734-CZ
  CONSTRUCTION CODE AUTHORITY, ELBA
  TOWNSHIP, and CITY OF IMLAY CITY,
             Defendants-Appellees.
  ________________________________________/

         On order of the Chief Justice, the motion of defendant-appellee City of Imlay City
  to extend the time for filing its supplement brief to July 14, 2017, is GRANTED. The
  same extension is given to the other parties to file their supplemental briefs.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   June 30, 2017
                                                                               Clerk